Order filed October 18, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      _____________

                                  NO. 14-11-00612-CV
                                   ______________

                            JAVIER GONZALEZ, Appellant

                                             V.

                   CHAMPION TECHNOLOGIES, INC., Appellee


                         On Appeal from the 151st District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-59428


                                       ORDER

       This is an appeal from a judgment signed March 30, 2011. Appellant filed a timely
motion for new trial. The notice of appeal was due June 28, 2011. See Tex. R. App. P. 26.1.
Appellant, however, filed his notice of appeal on July 13, 2011, a date within 15 days of the
due date for the notice of appeal. A motion for extension of time is Anecessarily implied@
when the perfecting instrument is filed within fifteen days of its due date. Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to extend time to
file the notice of appeal. While an extension may be implied, appellant is still obligated to
come forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.CHouston [14th
Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 10 days after the date of this order. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                 PER CURIAM




                                            2